LAWSON, Justice.
This is an appeal from a decree of the Circuit Court of Pickens County, in Equity, which established a boundary line between land of appellants and land of appellee.
Appellants have made only three assignments of error. They read :
“1. The Decree appealed from is contrary to the great weight of the evidence.
“2. The Decree appealed from is not supported by the evidence.
“3. The Decree appealed from is contrary to law.”
In view of the holdings in several of orneases, we are constrained to say that each of appellants’ assignments of error is insufficient to present any question for review by this court.
The assignments of error are insufficient because they do not allege error committed by the trial court. — Stapleton v. Stapleton, 282 Ala. 62, 209 So.2d 202; Vickers v. Vickers, 273 Ala. 645, 144 So.2d 8; Roan v. Smith, 272 Ala. 538, 133 So.2d 224; Thompson v. State, 267 Ala. 22, 99 So.2d 198; Life & Casualty Ins. Co. of Tenn. v. Womack, 228 Ala. 70, 151 So. 880; Starnes v. Brassell, 286 Ala. 437, 241 So.2d 109; Wilkins v. Woolf, 281 Ala. 693, 208 So.2d 74.
If the assignments of error were sufficient to present for our consideration the sufficiency of the evidence to support the decree we would affirm. The testimony was taken ore tenus. The witnesses were questioned about lines, locations, distances, *312monuments and the like which appeared on drawings which are not before us. The trial court made a personal inspection of the property of the appellants and the appellee during the course of the trial. See Barnett v. Millis, 286 Ala. 681, 246 So.2d 78.
In view of the presumptions in favor of the trial court’s findings of fact, when cases of this kind are tried in the manner outlined above, we could not say that there is a clear, decided preponderance of the evidence against the conclusion reached by the trial court based on its findiligs from the evidence. — Edwards v. Farmer, 285 Ala. 118, 229 So.2d 507; Barnett v. Millis, supra.
The decree of the trial court is affirmed.
Affirmed.
HEFLIN, C. J., and MERRILL, HAR-WOOD and MADDOX, JJ„ concur.